DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted April 27, 2022, has been received. The amendment of claim 1 and 15; cancellation of claims 18-19; and addition of new claims 20-21, is acknowledged.
This application is in condition for allowance except for the presence of claim 17 directed to a second liquid discharging head non-elected without traverse. Accordingly, claim 17 has been cancelled.
Allowable Subject Matter
Claims 1-16 and 20-21 allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a piezoelectric body, a vibration plate, a pressure chamber, a nozzle plate, and a piezoelectric body. The cited art, U.S. Patent Pub. 2016/0096368 (“Yazaki”) in view of U.S. Patent No. 5,818,482 (“Ohta”), discloses a similar liquid discharging head also having piezoelectric body, a vibration plate, a pressure chamber, a nozzle plate, and a piezoelectric body. However, the cited art does not appear to explicitly disclose or suggest the piezoelectric body, the pressure chamber substrate, the vibration plate, and the nozzle plate being provided side by side in the first direction, wherein in two positions in the second direction in the pressure chamber, when one position where a distance in the second direction to the partition wall located at a nearest position in the second direction is long is assumed as a first position, and the other position where the distance is short is assumed as a second position, both the piezoelectric body and the vibration plate are provided at the first position and the second position, a thickness of the vibration plate at the second position is smaller than a thickness of the vibration plate at the first position, and when a position in the vibration plate overlapping the partition wall in the second direction is assumed as a third position, a thickness of the vibration plate at the third position is smaller than the thickness of the vibration plate at the first position.  Thus, the specific structure of the vibration plate with respect to the piezoelectric body is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853